UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

  §§,&§, S§str§et a 
erisa res   sr 

Eric Brosten, )
Plaintiff, §
v. § Civil Action No.  -  §

Library of Congress, §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se Complaint and
application to proceed in forma pauperis The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Cz'ralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

l notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Calz`fano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident suing the Library of Congress for allegedly
limiting his access presumably to the building. See Compl. at 2. He seeks $50 million in
damages and equitable relief. Ia’. at 3. The complaint begins with incoherent statements and
accusations of a "criminal conspercy [sic]" between the Library of Congress police force and
"Hillary Clinton." Ia’. at l. Plaintiff then mentions "unlawful discriminatory practice" but does
not provide any discernible facts supporting a basis for federal court jurisdiction. Hence, this

case will be dismissed. A separate Order accompanies this Memorandum Opinion.

/C/ rios § where

United States District Judge

Date: February‘~~'Q  , 2014